NEPTUNE, Judge
(dissenting).
I dissent. The best interests of the three daughters would be served by modifying the custody order and granting custody to the mother. The trial court judgment should be affirmed. The trial court judge is in a much better position than are we to assess the meaning of the testimony. The evidence as to the reaction of the children when the mother picks them up for their visitation and their reaction when she returns them to the father’s custody, I think, is a sufficient basis for the conclusion that the judgment is not clearly against the weight of the evidence, in which case the judgment should' be 'affirmed. Jahn v. Jahn, Okl., 276 P.2d 225 (1954).